Citation Nr: 1119952	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-17 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a chronic left thumb disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to December 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied service connection for a left thumb condition.  

In January 2007, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In June 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.  After his Board hearing the Veteran submitted additional evidence accompanied by a waiver of initial RO consideration.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2009).

In December 2009, the case was remanded for further development.  That development has been completed, and the case is before the Board for further action.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate his claim and the VA has made reasonable efforts to develop such evidence.

2.  Left thumb disorder lacerations in service were acute and transitory, with no ongoing complaints noted in service with normal service examinations of the upper extremities in 1986, 1991, 1996, and 1998.  Competent medical evidence does not relate any current left thumb disability to service. 



CONCLUSION OF LAW

A chronic left thumb disorder was not incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have been fulfilled by information provided to the Veteran by correspondence dated in August 2004, September 2004 and January 2010 .  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was recently revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in a March 2006 letter.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.  He was also afforded VA medical examinations in January 2006 and January 2008 and March 2010  to assess the current nature of his claimed disabilities.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2006).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2006).

Factual Background and Analysis

The Veteran contends that when he was in service he was fixing a pipe with a wrench, when the wrench slipped and he hit his thumb on a piece of metal.  The thumb was cut and began to bleed and he sought treatment for it in service.  In 1995, he noticed a mass on his thumb where the injury had occurred, and the mass grew until he was forced to have it removed.

Service treatment records (STRs) contained in the claims file show that in December 1984, while the Veteran was cutting wood in the carpenter shop, the wood slipped causing a ± cm  a laceration to his anterior left thumb.  Objective examination revealed minimal bleeding, with normal circulation and sensation and a full range of motion.  The laceration received three sutures.  In April 1986, the Veteran sustained a cut while welding.  Objective examination revealed a laceration approximately 1.5 cm, with only slight bleeding, and no edema or erythema.  The assessment was: superficial laceration, first digit, distal third, left hand.  The cut was irrigated with soap and normal saline, and steri-stripped.  A May 1986 physical examination report and a report of medical history made no mention of the left thumb.  December 1991 and December 1996 physical examination reports and reports of medical history are likewise silent for left thumbs complaints or findings.  At the time of the Veteran's September 1998 retirement physical examination, Objective examination revealed several welding burn scars on both upper extremities, but no specific mention was made of the left thumb.  In all examinations noted above, clinical evaluation of the upper extremities was normal with no reference to the left thumb.

In January 1999, the Veteran filed a claim for service connection for numerous disabilities; however, there was no mention of the left thumb.  He was afforded a VA medical examination in July 1999, and again,  the Veteran made no reference to his left thumb.  

The Veteran filed a claim for service connection for a left thumb condition in May 2004.  

A November 2005 VA X-ray study of the left hand was normal.

In January 2006 the Veteran was afforded a VA examination of his thumb, without the benefit of claims file review.  He reported that during service, in 1995, he developed a small tender mass on the dorsal aspect of this left thumb.  He had no treatment and took NSAIDS for pain.  He described pain and limited motion of the thumb.  Physical examination revealed an exquisitely tender, mobile soft tissue mass on the dorsal aspect of the left thumb, overlying the metacarpophalangeal joint.  The mass was two centimeters by two centimeters and not attached to the extensor tendon of the thumb.  Range of motion studies revealed some loss of motion at the interphalangeal joint (IJ)and at the metacarpophalangeal joint (MCP).  The diagnosis was soft tissue tumor on the dorsal aspect of the left thumb of undetermined etiology.

VA outpatient treatment records reflect that in January 2007, the Veteran was seen for a rheumatology consultation.  He complained of arthralgias in multiple joints, including both thumbs.  Physical examination revealed no synovitis or puffy fingers.  The examiner opined that it was unlikely inflammatory arthritis, and was most likely myofascial pain syndrome.

During his January 2007 hearing before a hearing officer at the RO, the Veteran testified that during service, while trying to remove a bolt with a wrench, the bolt gave away, and he struck his left thumb against a piece of metal, shaving off some skin.  After that, he noticed a bump in that area, which, over the years grew.  When he banged that area, the bump would get red, causing severe pain in the thumb, hand, wrist and arm.  When questioned by the hearing officer, the Veteran indicated that he only saw VA health care providers concerning his thumb (transcript, page 8).

In May 2007 the Veteran had the mass removed from his thumb; the post-operative diagnosis was of "possible giant cell tumor" of the extensor tendon.  A surgical pathology report revealed the mass to be an angiolipoma.
 
The January 2008 VA joint examinations did not include examination of the left thumb.

In June 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge.  He related that his military occupational specialty was nuclear components welder.  Regarding his left thumb, he provided a history of the injury was previously related to the hearing officer in January 2007.  He stated that "as the years were going by, the little knot was growing and it was bugging me" (transcript, page 5).  He related that following the May 2007 excision of the left thumb mass, the thumb felt better, although he occasionally got sharp pains in the joint, and the thumb was weaker and tired more easily. 

In March 2010, the Veteran was afforded a VA medical examination of the left thumb.  The examiner reviewed the claims folder and the STRs.  He found no entry in the STRs regarding the Veteran injuring the left thumb on a piece of angle iron.  He noted that periodic service physical examination reports and the retirement physical examination report in 1998 make no mention of the left thumb.  Following physical examination, the diagnosis was myofascial pain, left thumb.  He noted that according to the Veteran, the disability caused severe impairment in performing chores and exercise, and caused moderate impairment in shopping, feeding, bathing, dressing, and grooming.  The physician opined that the left thumb disorder did not have its onset in service.  The reasons and bases for this opinion were that there was no evidence in the STRs that the Veteran sought treatment for chronic problems with the left thumb.  There was no evidence in service to correspond with the lump on the thumb removed in 2007.  There was no evidence of an injury to the left thumb after hitting a pipe.  The superficial thumb laceration repair in service was tiny, with no evidence of complications. 

The evidence has been reviewed and considered.  In the present case, it is not shown that the Veteran sustained a chronic injury to the left thumb in service.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  In the present case, there is no competent medical evidence or credible lay evidence of a nexus between any in-service event or injury and the left thumb complaints, diagnosed was myofascial pain to support the claim that it was caused by service.  In this regard, while STRs reflect that the Veteran was treated for a left thumb cut in 1984 and in 1986, both cuts proved to be superficial; in 1984 it required 3 stitches, while in 1986, steri-strips were used to close the cut.  Thereafter, the Veteran underwent periodic examinations in May 1986, December 1991, December 1996, and finally, the retirement physical examination.  All of these reports were silent for left thumb complaints, and each time, the clinical evaluation of the upper extremities was normal.  

Following service, there has been no medical opinion that relates the myofascial pain of the left thumb to an event in service.

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  In this case, the Veteran has no expertise in the area left thumb myofascial pain and its causes.

Further, the Board finds the Veteran not to be a credible witness.  While the Veteran avers his left thumb disorder began as a result of striking his left thumb in service causing ongoing left thumb problems, his original claim for service connection filed in 1999 did not include any reference to his left thumb.  During the July 1999 VA medical examination, the Veteran did not refer to the left thumb.  Credible testimony is that which is plausible or capable of being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 (1953) ("A credible witness is one whose statements are within reason and believable....").  Although credibility is often defined as determined by the demeanor of a witness, a document may also be credible evidence.  Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In this case, all documents prior to the filing of the claim for service connection for the left thumb in May 2004 are credible evidence against the claim, as the documents do not support the Veteran's statement that since the injury, he has had chronic problems with the left thumb, as he has admitted that he only saw VA doctors for the thumb, and the earliest records noting left thumb issues were in 2004-2005, thus defeating the Veteran's claim of a chronic disorder. 

To conclude, the evidence does not support the claim of service connection for a left thumb disorder. The claim is denied.


ORDER

Entitlement to service connection for a left thumb disorder is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


